DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/12/2021 has been entered.

Response to Amendment
The amendment dated 5/12/2021 has been considered and entered into the record.  The limitations of claim 19 have been incorporated into claim 17; claim 19 is cancelled.  Claim 31 has been amended to become an independent claim and new claim 37 has been added.  Accordingly, claims 1–12, 17, 18, 20, and 27–37 are pending, while claims 1–12 remain withdrawn from consideration.  Claims 17, 18, 20, and 27–37 are examined below.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/12/2021, with respect to the rejection(s) of claim(s) 17, 18, 20, and 27–37 under 35 U.S.C. 103(a) have been fully considered and are persuasive in light of the PTAB decision dated 3/12/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 27–30, and 32–36 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2009/0052029 A1) in view of Jiao (US 2009/0142558 A1) and Faupel (US 2011/0287181 A1).
Dai teaches a network of interconnected, covalently bonded nanowires comprising of first and second sets of metallic nanowires that have a uniform diameter and spacing between the nanowires to create a transparent conductor in the form of a planar film.  Dai abstract, ¶¶ 13, 38, 51, 67, 99.  The nanowires preferably have a diameter of less than 50 nm and each of the first and second sets of nanowires contain nanowires oriented in approximately straight lines that intersect each other at right angles with less than five degrees of deviation.  Id. ¶¶ 37, 51.  The spacing between adjacent nanowires is typically up to 30 nm.  Id. ¶ 52.  
Dai fails to teach an average nanowire diameter or an average spacing between the first metal wires that varies by less than 20% along lengths thereof.  
Jiao teaches a network comprising substantially uniform diameter nanowires with an average diameter of 30-–50 nm nanowires with the nanowires intersecting each other at 90 degrees.  Jiao ¶¶ 82–83.  The nanowires have an average length of up to 50 microns.  Id. ¶ 66.
It would have been obvious to the ordinarily skilled artisan to have used nanowires with an average diameter of 30–50 nm to provide uniform diameter nanowires of size less than 50 nm as taught by Dai.  
With regard to claim 30, the combined invention of Dai and Jiao could be used as a mask for making a pattern on a substrate as Dai forms a film of nanowires that cover an underlying substrate in the same way a pattern masks an underlying substrate.  As described in Dai, the nanowires must extend the entire length of the nanowire film in order to make the film conductive.  See Dai ¶¶ ¶¶ 13, 38, 51, 67, 99.  
Faupel teaches a method for producing a nanowire grid on a substrate, such that the nanowires form two set of wires that perpendicularly intersect each at regular intervals, wherein the an average spacing between the first metal wires that varies by less than 20% along lengths thereof.  Faupel abstract, ¶¶ 33, 41, see Fig. 5A–D.
It would have been obvious to the ordinarily skilled artisan to have incorporated the regular and even spacing of Faupel into the invention of Dai, such that an average spacing between the first metal wires that varies by less than 20% along lengths thereof because such consistency is desirable for the reproducible production of nanoscale structures.  Faupel ¶¶ 1–2.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dai, Jiao, and Faupel as applied to claim 17 above, and further in view of Hu, “Metal nanogrids, nanowires, .
Hu teaches the formation of silver and copper nanowire grids for use in transparent electrodes.  Hu abstract.  When forming the nanowire grids to make a transparent electrode, two factors must be considered: (1) the diameter or thickness of the nanowire must be subwavelength to provide sufficient transparency; (2) the period of mesh (i.e., distance between adjacent nanowires) is submicron to ensure uniform current across the active electrode layer.  Id. at 761.  As shown in Figure 1(a), the distance between vertical nanowires is less than the distance between horizontal nanowires of the transparent electrode. Id. Fig. 1(a).
Accordingly, it would have been obvious to the ordinarily skilled artisan to have aligned the nanowires of the Dai transparent electrode so that the distance separating parallel nanowires in one set of nanowires differs for the nanowire spacing in the other set as a matter of design choice of the electrode as shown in Hu.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2009/0052029 A1) in view of in view of Jiao (US 2009/0142558 A1) and Virkar (US 2013/0342221 A1).
Dai teaches a network of interconnected, covalently bonded nanowires comprising of first and second sets of metallic nanowires that have a uniform diameter and spacing between the nanowires to create a transparent conductor in the form of a planar film.  Dai abstract, ¶¶ 13, 38, 51, 67, 99.  The nanowires preferably have a diameter of less than 50 nm and each of the first and second sets of nanowires contain nanowires oriented in approximately straight lines that intersect each other at right angles Id. ¶¶ 37, 51.  The spacing between adjacent nanowires is typically up to 30 nm.  Id. ¶ 52.  
Dai fails to teach an average nanowire diameter or that the first metal wires extend along an entire length of the metal nanowire mesh.  
Jiao teaches a network comprising substantially uniform diameter nanowires with an average diameter of 30-–50 nm nanowires with the nanowires intersecting each other at 90 degrees.  Jiao ¶¶ 82–83.  The nanowires have an average length of up to 50 microns.  Id. ¶ 66.
It would have been obvious to the ordinarily skilled artisan to have used nanowires with an average diameter of 30–50 nm to provide uniform diameter nanowires of size less than 50 nm as taught by Dai.  
Virkar teaches sintering metal nanowires to form a fused metal nanowire network possessing greatly improved conductivity, while maintaining good transparency and low haze.
Accordingly, it would have been obvious to have fused the nanowires of Dai together so that the nanowires extend along an entire length of the metal nanowire mesh to improve mesh’s conductivity.  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 2009/0052029 A1) in view of in view of Faupel (US 2011/0287181 A1).
Dai teaches a network of interconnected, covalently bonded nanowires comprising of first and second sets of metallic nanowires that have a uniform diameter and spacing between the nanowires to create a transparent conductor in the form of a planar film.  Dai abstract, ¶¶ 13, 38, 51, 67, 99.  The nanowires preferably have a diameter of less than 50 nm and each of the first and second sets of nanowires contain nanowires oriented in approximately straight lines that intersect each other at right angles with less than five degrees of deviation.  Id. ¶¶ 37, 51.  The spacing between adjacent nanowires is typically up to 30 nm.  Id. ¶ 52.  
Dai fails to teach an average spacing between the first metal wires that varies by less than 20% along lengths thereof.  
Faupel teaches a method for producing a nanowire grid on a substrate, such that the nanowires form two set of wires that perpendicularly intersect each at regular intervals, wherein the an average spacing between the first metal wires that varies by less than 20% along lengths thereof.  Faupel abstract, ¶¶ 33, 41, see Fig. 5A–D.
It would have been obvious to the ordinarily skilled artisan to have incorporated the regular and even spacing of Faupel into the invention of Dai, such that an average spacing between the first metal wires that varies by less than 20% along lengths thereof because such consistency is desirable for the reproducible production of nanoscale structures.  Faupel ¶¶ 1–2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786